No.    94-550
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1995


IN RE THE MARRIAGE OF
KEREN WALES WILSON,
     Petitioner and Respondent,
     -v-
GARY V. WILSON
     Respondent and Appellant.




APPEAL FROM:     District Court of the Fourth Judicial District,
                 In and for the County of Missoula,
                 The Honorable John W. Larson, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                 James T. Ranney, Missoula, Montana
           For Respondent:
                 Paulette C. Ferguson, Missoula, Montana


                                   Submitted on Briefs:   April 6, 1995
                                               Decided:   August 21, 1995
Filed:
Justice James C. Nelson delivered the Opinion of the Court.

        Appellant,    Gary Wilson (Gary),      appeals   the   Fourth    Judicial
District Court's amended findings of fact, conclusions of law, and

decree entered July 25, 1994, distributing the marital assets of

Gary and Keren Wilson (Keren).

        We affirm.

        Gary raises the following issue on appeal:             Did the District

court erroneously divide the marital estate by failing to follow §

40-4-202, MCA?

                                Background    Facts

      Gary and Keren were married in Las Vegas, Nevada on March 3,

1987.     On March 26, 1991, Keren petitioned the District Court for

the     Fourth   Judicial    District,    Missoula County to dissolve her

marriage    with     Gary.    Following a trial on March 29,            1994, the

District Court entered its initial decree and opinion.                        The

District Court finalized its opinion and order in its amended

findings of fact and conclusions of law and decree on July 25,

1994.

        At the time of the dissolution, Gary was 51 and self-employed

in a television satellite business; Keren was 32 and self-employed
in a used bookstore.         They had one child, Samuel, born during their

marriage.        The premarital real property included the bookstore,

purchased by Keren from her mother in December, 1982, and the
Flathead Lake property bought with proceeds from the sale of land

given to Keren by her father.            The purchase price of the bookstore

was $11,500, the down payment was $500, and the quarterly payments

                                          2
are $304.77.       A realtor estimated the value of the bookstore as

$33,000,       but a carpenter estimated that it needed as much as
$30,000 in repair.          The District Court divided between Gary and
Keren the $20,000 appreciation in the value of the Flathead                      Lake

property.

       The District Court found that the marital assets totaled

$93,490 and included two parcels of real property, a right-of-way,

and various household items including cars, boats, guns, and

equipment.       The District Court found that the marital debts totaled

$X4,595.15. Accordingly, Keren received the right-of-way, half of

the appreciation in value of the Flathead Lake property, guns, and

most of the cars.          Her assets minus debts totaled $42,072.               Gary

received the remaining two parcels of real property in addition to

the    guns,    boats,   equipment,       Columbia    mobile   home,   and   Winnebego
trailer.       His assets minus debts totaled $32,084.                 Additionally,

the District Court provided that if necessary, Keren could satisfy

Gary's portion of the appreciation in value of the Flathead                       Lake

property by transferring to him at least one-half of the right-of-

way.       The District          court    used the property division as an

alternative to maintenance arrangements.                Gary appeals the District

Court's division of property as stated in the July 25, 1995 decree.

                                         Discussion

       Gary raises the following issue on appeal:                 Did the District

Court erroneously divide the marital estate by failing to follow 5

40-4-202, MCA?

       Gary claims that the District Court failed to follow § 40-4-

202,    MCA,     because    1)     it did not give Gary credit                for his

                                              3
contributions to the bookstore; 2) it did not make findings as to

the validity of Gary's debts;     3) it ignored Gary's request for
Keren to return items of personal property; and 4) it assigned

personal property owned by third parties.
     We review a district court's division of marital property to

determine if the district court's findings of fact are clearly

erroneous.     In re the Marriage of Zander (1993), 262 Mont. 215,

221, 864 P.2d 1225, 1229. Thus, when substantial credible evidence

supports the trial court's findings and judgment, this Court will

not alter the trial court's decision unless there has been an abuse

of discretion.    In re the Marriage of Maedje (1994), 263 Mont. 262,
265-66,   868 P.2d 580, 583 (citing In re the Marriage of Scoffield

(1993),   258 Mont. 337, 852 P.2d 664).
      Section 40-4-202, MCA, governs the distribution of the marital

estate.      This statute vests the district court with the broad

discretion to adopt any reasonable valuation of marital property

which is supported by the record and to         apportion   the    marital

property in a manner which is equitable to each party under the

circumstances.     In re the Marriage of Rada (1994), 263 Mont. 402,

405, 869 P.2d 254, 255-56; Maedie, 868 P.2d at 582.   "An   equitable

distribution is not necessarily an equal distribution." w, 869
P.2d at 255-56.    Section 40-4-202, MCA, provides in pertinent part:

            (1) In a proceeding for dissolution of a marriage,
      legal separation, or division of property . the court
      . . . shall . finally equitably apportion between the
      parties the property and assets belonging to either or
      both, however and whenever acquired and whether the title
      thereto is in the name of the husband or wife or both .
      . . In dividing property acquired prior to the marriage
      . . . the court shall consider the contributions of the
      other spouse to the marriage, including:

                                   4
             (a) the nonmonetary contribution of a homemaker;
             (b)   the extent to which     such  contributions have
       facilitated the maintenance of this property; and
             (c) whether or not the property division serves as an
       alternative to maintenance arrangements.

       Gary maintains that this statute is an "all property" rule

mandating that all property, whether prior acquired or not, must be

considered as marital property.              However,   we have held that the

district court must first consider the contributions of the other

spouse,   and only then may consider prior acquired property as part

of the marital property.        In re the Marriage of Jorgensen (1979),

180 Mont. 294, 299, 590 P.2d 606, 610.            "We have also held that, if

the contributions of the non-owning spouse have not facilitated the

maintenance of property brought into the marriage by the other

spouse,   the district court may properly exclude that property from

the marital estate." In re the Marriage of Simms (1994), 264 Mont.
317,   328,    871 P.2d 899, 905-06.

       1n the instant case,         after     hearing   conflicting   testimony

regarding Gary's contributions to the maintenance of the bookstore,

the District Court found that Keren owned the bookstore prior to

her marriage with Gary and thus determined it to be premarital

property.        The trial court is in the best position to judge the

credibility of the witnesses.          "We will not substitute our judgment

for that of the District Court even where there is evidence in the

record    to   support   contrary   findings."      In re the Matter of the

Estate of Alcorn (19941, 263 Mont. 353, 360, 868 P.2d 629, 633.

Our review of the record shows substantial evidence to support the

District Court's findings.

       Moreover,    the District Court considered the statutory factor

                                         5
of Keren's nonmonetary contributions, heard extensive testimony on

Gary's    contributions to the maintenance of the bookstore,                     and
stated that the property division serves as an alternative to

maintenance     arrangements.     We conclude that the District Court did

not abuse its discretion in finding the bookstore to be premarital

property.

     Gary next contends that there are three additional reasons to

remand the District Court's division of property: 1) the District

Court did not make findings as to the validity of Gary's debts; 2)

the District Court ignored Gary's personal property; and 3) the
District Court assigned property that belonged to third parties.

Each of       Gary's    contentions   hinges on          the     District   Court's

interpretation of conflicting testimony.            Again, we have held that

the District Court is in the best position to determine the

credibility of the testimony.         See Alcorn, 868 P.2d at 633; In re

the Marriage of Gerhart (199(J), 245 Mont. 279, 282, 800 P.2d 698,

700. We have held that the district court need not articulate each

factor of § 40-4-202, MCA, and that          item   by    item   findings are not

required in property division cases,         as long as the findings are

sufficient to allow nonspeculative review by this Court.                    Gerhart,
800 P.2d at 700-01 (concluding "[o]ur ultimate test for adequacy of

findings of fact is whether they . . . provide a basis for decision

and whether they are supported by the evidence presented"); Larson

v. Larson (1982), 200 Mont. 134, 139, 649 P.2d 1351, 1354.

     The District         Court   entered   extensive findings of              fact,

describing the premarital assets, describing the marital assets and

marital     debts,     totalling the assets and debts,               and equitably

                                        6
 dividing the assets and debts.     In fact, the District Court's final

 division of property was similar to the division Gary suggested
 when the District Court questioned him.       At that time, Gary stated

 that he wanted the right-of-way, the two parcels of real property,

 the 1964 mobile home, half of the appreciation in value of the lake

 property,    and agreed to assume all of his debts.       He agreed that

 Keren    could have   the   bookstore   and   its   inventory,   the lake

 property, and an easement for a sign advertising the bookstore.
         There is ample evidence to support          the District Court's

 division of the marital estate.         The District Court carefully

established the value of the estate and divided equitably. We

 therefore hold that the District Court did not abuse its discretion

 in dividing Keren and Gary's property.

         AFFIRMED.

         Pursuant to Section I, Paragraph 3(c), Montana Supreme Court

 1988 Internal Operating Rules, this decision shall not be cited as

 precedent and shall be published by its filing as a public document

 with the Clerk of this Court and by a report of its result to the

 West Publishing Company.



 We Concur:
                                            August 2 1995
                                                    ,l,

                                     CERTIFICATE OF SERVICE

    I hereby certify that the following certified order was sent by United States mail, prepaid, to the
following named:


   JAMES T. RANNBY, ESQ
   Attorney at Law
   515 Savings Center Bldg.
   110 E. Broadway
   Missoula, MT 59802

   PAULETTE C. FERGUSON
   Attorney at Law
   210 N. Higgins, Suite 302
   Missoula, MT 59802

                                                         ED S1 AITH
                                                         CLER K OF THE SUPREME COURT
                                                         STATE OF MONTANA
                                                                 - ,